DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The IDS filed 11/25/2020 is considered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers (US 2017/0045953 A1).

	In regard to claim 1, Rogers discloses a method comprising: 
displaying a user interface on a display of a client device, the user interface comprising a virtual keyboard including a plurality of characters arranged in one or more rows and one or more columns (Paragraph 0014 lines 22-25, Paragraph 0024 lines 24-29, Paragraph 0031 lines 8-10, and Paragraph 0033: on-screen keyboard displayed providing a rotating horizontal or vertical character row); 
(Paragraph 0014 lines 39-42, Paragraph 0024 lines 32-38, and Paragraph 0033: stationary cursor (indicia) with focus on a character in the row); 
responsive to receiving a first request to move the cursor in a first direction in the virtual keyboard, wrapping the at least one of the plurality of characters around the row or the column to a last row or a last column of the virtual keyboard to present another of the plurality of characters within the focus of the cursor (Paragraph 0024 lines 26-39, Paragraph 0031 lines 10-21, and Paragraph 0033: directional input (e.g. horizontal) is provided to change focus to another character where the row of characters loops around in a circular fashion, e.g. in response to the directional input each character shifts position in row to be located in a different position where the first item can become the last item and last item can become the first item);
and responsive to receiving a second request to move the cursor in the virtual keyboard in a second direction, moving the focus of the cursor to a list of word suggestions (Paragraph 0014 lines 42-46, Paragraph 0024 lines 45-50, Paragraph 0027 lines 1-4, Paragraph 0030 lines 8-12, Paragraph 0032 lines 17-19, and Paragraph 0033: directional input in a second direction (e.g. vertical) is received to navigate focus to a recommendation row).

In regard to claim 3, Rogers discloses displaying the list of word suggestions immediately adjacent to the first row or the first column (Figure 2 elements 206 and 208: recommendation row and character row are displayed adjacent to one another).

In regard to claim 4, Rogers discloses wherein the first direction is a horizontal direction; and the method further comprises, responsive to receiving the first request to move the cursor in the horizontal (Paragraph 0024 lines 26-39, Paragraph 0031 lines 10-21, and Paragraph 0033: horizontal directional input is provided to change focus to another character where the row of characters loops around in a circular fashion, e.g. in response to the directional input each character shifts position in row to be located in a different position where the first item can become the last item and last item can become the first item).

In regard to claim 5, Rogers discloses wherein the first direction is a vertical direction; and the method further comprises, responsive to receiving the first request to move the cursor in the vertical direction in the virtual keyboard, wrapping the at least one of the plurality of characters around the first row to the last row in the virtual keyboard (Paragraph 0024 lines 26-39, Paragraph 0031 lines 10-21, and Paragraph 0033: vertical directional input is provided (see specifically Paragraph 0033 where horizontal is substituted with vertical) to change focus to another character where the row of characters loops around in a circular fashion, e.g. in response to the directional input each character shifts position in row to be located in a different position where the first item can become the last item and last item can become the first item). 

In regard to claim 6, Rogers discloses displaying a query builder that displays one or more characters as the one or more characters are selected from the virtual keyboard (Figs 2-4 element 204: input field that displays selected characters).

In regard to claim 7, Rogers discloses wherein the last row is located at an opposing side of the virtual keyboard from the first row and the last column is located at an opposing side of the virtual keyboard from the first column (Paragraph 0014 lines 22-25, Paragraph 0024 lines 24-29, Paragraph 0031 lines 8-10, and Paragraph 0033: on-screen keyboard displayed providing a rotating horizontal or vertical character row. Inherently, first row/column is on an opposing side last row/column).

In regard to claim 8, Rogers discloses responsive to receiving a third request to select one of the plurality of characters that are within the focus of the cursor, updating the list of word suggestions to include one or more entries including the selected one of the plurality of characters (Paragraph 0024 lines 45-50 and Paragraph 0032 lines 15-17: as more characters are selected the recommendation suggestions are updated).

In regard to claim 9, Rogers discloses wherein at least one of the one or more entries in the list has a word that is automatically completed based on the selected one of the plurality of characters (Figs. 4-5: ‘agent’ is automatically completed from the input of ‘ag’).

In regard to claim 10, Rogers discloses wherein the second direction is opposite the first direction (Paragraph 0031 lines 18-21 and Paragraph 0032 lines 17-18: first input is horizontal while second input is vertical)

In regard to claim 11, Rogers discloses wherein the plurality of characters comprise all letters or symbols of a language being presented in the virtual keyboard (Paragraph 0024 lines 28-29: letters a to z).

In regard to claim 12, Rogers discloses wherein the client device is a television and the first request and the second request are received from a remote controller in communication with the television (Paragraph 0023 lines 1-4: television that receives commands from a remote control).

In regard to claims 13 and 15-19, medium claims 13 and 15-19 correspond generally to method claims 1 and 3-7, respectively, and recite similar features in medium form, and therefore are rejected under the same rationale.

In regard to claim 20, system claim 20 corresponds generally to method claim 1 and recites similar features in system form and therefore is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2017/0045953 A1) and further in view of Lee et al. (US 2016/0231885 A1).

In regard to claim 2, while Rogers teaches movement of the plurality of characters within the virtual keyboard in response to input in a first direction (Paragraph 0024 lines 32-38), they fail to show the restricting movement of the plurality of characters within the virtual keyboard to a direction opposite to the first direction, as recited in the claims.  Lee teaches movement of displayed items in response to input in a first direction similar to that of Rogers.  In addition, Lee further teaches
displayed items are moved in a direction opposite the direction of input (Figs. 6a-6b and Paragraph 0173: right input causes items to move left). 


  In regard to claim 14, medium claim 14 corresponds generally to method claim 2 and recites similar features in medium form and therefore is rejected under the same rationale.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freeman et al. (US 2018/0267615 A1), Bouaziz et al. (US 10078423 B2), Marino et al. (US 9241101 B2), Wheeler et al. (US 2014/0250405 A1), Edwards (9063642 B2), Zavitaev et al. (US 8386958 B1), Pickersgill (US 2015/0121293 A1), and Pavley et al. (US 6370282 B1) all teach similar methods where characters are displayed in the form of one or more rows/columns and/or where characters are selected by utilizing directional inputs.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173